Citation Nr: 1440063	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss.

2. Entitlement to an increased disability rating in excess of 10 percent for residuals of hemorrhoidectomy.

3. Entitlement to a compensable disability rating for Bell's palsy, to include claimed right eye diplopia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, K.E.G.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1976 and from November 1976 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

This matter was previously remanded by the Board for further development in October 2013.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the issues of entitlement to service connection service connection for headaches; entitlement to service connection for a low back disability, claimed as pain; entitlement to service connection for a sinus disorder with bronchitis, to include voice change, also claimed as maxillary sinus, and a chronic throat problem, including tonsillitis, were also previously before the Board in October 2013 at which time it was remanded for further development.  These issues were subsequently granted by the Appeals Management Center (AMC) in April 2014.  As such these issues are no longer on appeal and will not be addressed further.



FINDINGS OF FACT

1. The average pure tone hearing loss found by the VA audiological evaluation in September 2008 was 43 Hz in the right ear and 54 Hz in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent, bilaterally.

2. The average pure tone thresholds and speech recognition scores for the right and left ear demonstrated during the September 2008 VA examination correspond to Roman numeral I. 

3. The average pure tone hearing loss found by the VA audiological evaluation in September 2009 was 43 Hz in the right ear and 55 Hz in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent, bilaterally.

4. The average pure tone thresholds and speech recognition scores for the right and left ear demonstrated during the September 2009 VA examination correspond to Roman numeral I. 

5. The average pure tone hearing loss found by the VA audiological evaluation in January 2014 was 41 Hz in the right ear and 46 Hz in the left ear.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 88 percent in the left ear.

6. The average pure tone thresholds and speech recognition scores demonstrated during the January 2014 VA examination correspond to Roman numeral I in the right ear and II in the left ear.

7. There are no objecting findings of persistent bleeding, anemia or fissures of the Veteran's service-connected residuals of hemorrhoidectomy.

8. The Veteran previously experienced Bell's palsy, but there has been no residual loss of facial muscle function due to loss of innervation by the 7th cranial nerve.


CONCLUSIONS OF LAW

1. The criteria for an increased (compensable) disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

2. The criteria for a rating in excess of 10 percent for residuals of hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

3. The criteria for an increased (compensable) rating for Bell's palsy, to include claimed right eye diplopia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8207 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.             §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated July 2009.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in September 2008, September 2009, January 2010 and, pursuant to the October 2013 Board remand, in January 2013.

The Board also finds there has been substantial compliance with its October 2013 remand directives as a contemporaneous VA examination was conducted.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims. The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Bilateral hearing loss

The Veteran was service connected for bilateral hearing loss and a noncompensable disability rating was assigned, effective February 1, 1993.  The Veteran contends that an increased compensable rating for his bilateral hearing loss should be assigned. 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On the authorized VA audiologic evaluation for rating purposes, in September 2008, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
55
50
LEFT
10
20
50
70
75

The average was 43 Hz for the right ear and 54 Hz for the left.  The speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When these numeric designations are applied to the rating criteria, the result is a 0 percent, noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2013). 

In September 2009, the Veteran underwent another authorized VA audiologic evaluation for rating purposes where pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
45
50
LEFT
20
30
45
75
70

The average was 43 Hz for the right ear and 55 Hz for the left.  The speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When these numeric designations are applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2013). 

Finally, pursuant to October 2013 Board remand, the Veteran underwent another authorized VA audiologic evaluation for rating purposes in January 2014 where pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
55
50
LEFT
15
20
35
65
65

The average was 41 Hz for the right ear and 46 Hz for the left.  The speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88  percent in the left ear.  These audiologic results produce a numeric designation of "I" for the right ear and "II" for the left ear.  When these numeric designations are applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2013). 

Based on the evidence in the record, the Board finds the Veteran is not entitled to a compensable disability evaluation for his bilateral hearing loss.  While the Veteran may feel that his service-connected hearing loss is disabling to such an extent that it warrants a higher rating, the objective findings of licensed audiologists using established techniques and testing equipment are substantially more probative in determining the extent of the disability and whether it meets the criteria for a higher rating.  The provisions of 38 C.F.R. §4.86 do not apply, as the Veteran does not demonstrate exceptional patterns of hearing impairment, as defined in this regulation.

Residuals of Hemorrhoidectomy

The Veteran was service connected for residuals of hemorrhoidectomy and a 10 percent disability rating was assigned, effective February 1, 1993.  The Veteran contends that an increased rating for his residuals of hemorrhoidectomy should be assigned. 

The Veteran's disability has been rated as 10 percent disabling, under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7336.

Diagnostic Code 7336 provides for a rating for hemorrhoids, external or internal, that is noncompensable when mild or moderate, 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and 20 percent with persistent bleeding and with secondary anemia, or with fissures.

The Veteran testified at the August 2011 Board hearing, at which time he stated his hemorrhoids were painful and were constantly bleeding.  

According to the evidence of record, the Veteran underwent a VA examination of the rectum in September 2009, at which time there was no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  External hemorrhoids were present but there was no evidence of bleeding.  Thrombosis was present.

The Veteran underwent another VA examination in January 2010, and as in the September 2009 VA examination, no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control was found.  External hemorrhoids and thrombosis were present but there were no evidence of bleeding.  The examiner noted that the Veteran's rectal condition did not cause significant anemia. 

Finally, pursuant to the October 2013 Board remand, the Veteran underwent a VA examination in January 2014 where he reported continuous bleeding "off and on."  A physical examination determined the Veteran had large, painful external hemorrhoids.  The examiner noted the Veteran's hemorrhoids were mild or moderate with occasional bleeding.  Bloodwork disclosed:  "Hemoglobin:  14.1" and "Hematocrit: 43.4."  The examiner did not diagnose anemia.

As stated above, a 20 percent evaluation rating for hemorrhoids is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board acknowledges that the Veteran believes that the disability on appeal has been more severe than the assigned disability rating.  The Board finds that the medical evidence of record does not show hemorrhoids of the type described in the criteria for a higher, 20 percent, disability rating.  There were not findings that the Veteran's hemorrhoids are manifested with persistent bleeding and with secondary anemia, or with fissures.  The record simply does not show this level of severity in symptomatology.  In this regard, bleeding was not found in the September 2009 and January 2010 VA examinations.  Although frequent bleeding is found based on the January 2014 VA examination and the Veteran's August 2011 testimony before the Board, there has been no objective finding that the Veteran's hemorrhoids are manifested by persistent bleeding with secondary anemia, or with fissures. 

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hemorrhoids.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects for the stated period.  When applying the caselaw discussed above, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Accordingly, a rating in excess of 10 percent is not warranted as the medical evidence does not show the Veteran's hemorrhoids with persistent bleeding with anemia, or fissures. 

Bell's Palsy

The Veteran was service connected for Bell's palsy, to include claimed right eye diplopia, and a noncompensable disability rating was assigned, effective February 1, 1993.  The Veteran contends that a compensable rating for his Bell's palsy, to include claimed right eye diplopia, should be assigned. 

The Veteran's Bell's palsy has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8207.  Under Diagnostic Code 8207, a 10 percent rating is for application when there is incomplete, moderate paralysis of the seventh (facial) cranial nerve, a 20 percent rating is for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete.  These ratings are to be assigned "[d]ependent upon [the] relative loss of innervations of facial muscles."  Diagnostic Code 8207.  (Where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).) 

The Veteran underwent a VA examination in January 2010 where he described the right side of his face "froze up."  He stated he was unable to close the right eye and his mouth and lips were numb.  He stated there was no trauma and the condition did not cause pain.  He stated he was not receiving treatment for his condition and he was never hospitalized or underwent surgery for the condition.  A physical examination revealed abnormality of the cranial nerve "CN VII" on the right as evidence by neuritis.  The examiner noted sensory deficit on the right side of the face. 

VA treatment records also indicate no evidence of diplopia of the right eye.

The Veteran underwent another VA examination in January 2014 where a diagnosis of Bell's palsy was confirmed.  Upon physical examination, the examiner determined there were no findings, signs, or symptoms attributed to any conditions affecting cranial nerves V, VII, and/or IX-XII.  Muscle strength testing revealed normal findings in the cranial nerve V; cranial nerve VII, upper portion of the face; cranial nerve VII, lower portion of the face; cranial nerve IX, X; cranial nerve XI; and cranial nerve XII.  A sensory examination also revealed normal findings of the cranial nerve V of the upper face and forehead, mid face, and lower face. 

Upon physical examination, the examiner determined the Veteran's Bell's palsy "has resolved completely without any residuals.  Facial nerve evaluation is normal on today's examination."  Furthermore, the examiner stated the Veteran "denied any visual problems especially diplopia.  Recent eye [examination] dated [October 2013] does not indicate any symptoms or signs suggestive of diplopia.  Currently, there is no subjective or objective evidence to make a diagnosis at this time."

The record reflects that the Veteran does not demonstrate sufficient incomplete paralysis to warrant a compensable rating for residuals of Bell's palsy.  In fact, no degree of loss of facial muscles function has been evident.  Significantly, in January 2014, the VA examination revealed the muscle strength and sensory testing were normal.  Significantly, the examiner determined the Veteran's Bell's palsy had completely resolved without any residuals.  In addition, VA treatment records indicate the Veteran did not have diplopia of the left eye.

In sum, the evidence indicates the Veteran's Bell's palsy does not meet the criteria for an increased, compensable rating.  Although the January 2010 examiner referred to abnormality of the cranial nerve "CN VII" on the right as evidence by neuritis, there is no indication it was incomplete with moderate paralysis.    

Accordingly, because the Veteran's Bell's Palsy has consistently failed to be characterized by moderate incomplete paralysis of the seventh cranial nerve, a compensable disability rating is not warranted at any time during the period on appeal.  See Hart, supra.

Extraschedular consideration and total disability rating based on individual unemployability

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's hemorrhoids impact his ability to work in that he has difficulty sitting for prolonged periods of time.  The Veteran has maintained that his hearing loss causes difficulty hearing people talk.  Bell's palsy has not been found to impact his ability to work.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his disabilities are contemplated in Diagnostic Codes; thus, his disability picture is contemplated by the rating schedule, and each assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board also does not find that the record has raised an implied claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not reflect that the Veteran is currently unemployed as a result of his service-connected disabilities, and while medical evidence supports the proposition that his service-connected disabilities are an impediment to the Veteran's daily life and work, they do not result in total occupational impairment.  As such, this case does not raise a claim for a total disability rating due to individual employability resulting from his service-connected bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to an increased disability rating in excess of 10 percent for residuals of hemorrhoidectomy is denied.

Entitlement to a compensable disability rating for Bell's palsy, to include claimed right eye diplopia, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


